Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to determining the possibility of a user using a reservation made by the user. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 19 recite determining the possibility of use of a reservation.
Claim 20 recites means for determining possibility that a user having a reserved will actually use it.
The limitation of determining possibility covers Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting a  processor nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising, marketing, sales activity, behaviors etc., (determining possibility of a reservation being used). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims also cover Mental Process. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for making a determination. The claims as a whole merely describe how to generally apply the concept of determining whether a user will use a reservation based on existing information.  The processor in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of determining. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0007). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-18 merely add further details of the abstract elements recited in independent claims (i.e. the determination is based on information such as usage, situation, position, attribute, reservation, time, data, weather, different user, cancelation, etc.) without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-18, are patent ineligible. Hence, claims 1-20 are not patent eligible.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a processor configured to in claims 1-12,
means for in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2018/0174079 A1).
Claims 1, 19, 20:
Choi teaches a processor configured to: determine possibility information about a possibility that a first user having reserved the object will actually use the object (likelihood of occurrence of the no-show, i.e., where a user fails to attend a reservation event) (see [0023], [0032]-[0039]).

Claims 2-9:
Choi teaches wherein the processor is configured to determine the possibility information based on a past usage situation of the first user having used the object, on situation information, position information, attribute information, information about the user, etc., (context information about the user, including current time, user event schedule, information on traffic conditions, travel routes, time, locations, demographic information, information on the user’s activity, reservation history etc.,) (see [0032]-[0043]).

Claim 10:
 Choi teaches determine a possibility that a second user other than the
first user will be able to use the object, based on the possibility information (calculating the no-show in percentage (see [0038]-[0040]).

Claim 11:
Choi teaches wherein the processor is configured to cancel a reservation made by the first user for the object or to output information for suggesting that the first user cancel the reservation if the possibility indicated by the possibility information is lower than a predetermined threshold (sending notification to the user or the reservation device based on predicted likelihood) (see [0023], [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and further in view of Official Notice.
Claim 12:
Choi failed to explicitly teach wherein the processor is configured to, if the first user has made a reservation for the object over a plurality of time slots, determine the possibility information for each of the plurality of time slots. Choi teaches based on location and travel time, the system can determine whether the user is expected to be late for the reservation e.g., is calculated to be 10%. Official Notice is taken that it is old and well known in the art of reservation to make reservation for different time slots. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to determine the possibility of use for each reserved slot in order to determine the availability of the object for each predetermined time slot. 
Claims 15, 16:
Choi teaches determining the likelihood the user would use the object (reservation) based on user information and calculating whether the likelihood is high or low (see [0033]-[0041]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to determine whether a second user other than the first user is able or unable to make an additional reservation for the object in the time slot in order to provide an effective reservation system based on the likelihood the object will not be used by the first user. 
Claim 17:
Choi failed to explicitly teach predetermined time period for cancellation. However, Official Notice is taken that it is old and well known in the art of reservertion to provide a time period where a user is allowed to cancel the reservation. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to allow a cancellation period and to charge the user for the reservation after the time period in order to have enough time to allow other users make a reservation for the object. 

Claim 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and further in view of Hwang Ji Hoon (KR 20180074662 A) hereinafter Hoon.
Claim 13:
Choi teaches making reservation for each object but failed to teach wherein a second user is able to make an additional reservation for the same object in a time slot in which the first user has already made a reservation for the object. Hoon teaches determining whether a customer is a good customer or a no-show customer based on user past reservation history information and other user making a reservation for the same object for the given slot i.e., users in a waiting list. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Hoon’s waiting list in Choi reservation system in order to select user in the waiting list to use the available object. 

Claim 14:
Hoon teaches wherein the second user that is able to make the additional reservation is limited to a certain number based on canceled reservation (number of users in the waiting list) (see fig. 6).
Claim 18:
Choi teaches if the second user also makes a reservation for the object in a second time slot in which no reservation has been made, the second time slot being continued from or to
the first time slot, the additional reservation made by the second user is accepted, and 
if the second user does not make a reservation for the object in the second time slot or if the second user also makes a reservation for the object in a third time slot in which a reservation has already been made, the third time slot being continued from or to the first time slot, the
additional reservation made by the second user is not accepted (any user to make a reservation for specific time and location and determining the likelihood the user who made a reservation use it. Choi teaches accepting reservation for different time slot, therefore, for any user who did not have ae reservation, the system would allow the use to make a reservation) see [0006]-[0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688